Exhibit 10.3

 

By your signature and the signature of the Company’s representative on the
Notice of Grant above, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the LookSmart, Ltd. Amended
and Restated 1998 Stock Plan (the “Plan”) and this Option Agreement. Optionee
has reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated in the Notice of Grant.

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

II. AGREEMENT

 

A. Grant of Option.

 

The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

B. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

 

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Plan Administrator of the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

 

C. Method of Payment.

 

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

 

1. cash;

 

2. check; or

 

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

 

Page 2 of 5



--------------------------------------------------------------------------------

D. Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

E. Term of Option.

 

This Option may be exercised for three (3) months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for twelve (12) months after Optionee ceases to be a Service
Provider. In no event shall this Option be exercised later than the Expiration
Date as provided above. This Option may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

 

F. Acceration of Vesting of Options Upon Change of Control

 

“Change of Control” shall mean the sale of all or substantially all of the
assets of the Company, or the acquisition of the Company by another entity by
means of consolidation or merger pursuant to which the then current stockholders
of the Company shall hold less than Fifty Percent (50%) of the voting power of
the surviving corporation; provided, however, that a reincorporation of the
Company in another jurisdiction shall not constitute a “change of control.”

 

If within Optionee’s first 12 months of employment (1) there is the occurrence
of a Change of Control event and (2)(a) Optionee is terminated “without cause”
by the surviving corporation, or (b) his duties are significantly changed or
reduced, resulting in his voluntary termination, then 1/48 of the Option Shares
multiplied by the number of complete months Optionee has been employed by the
Company, plus an additional 12/48 of the Option shares, shall vest and become
immediately exercisable. If after Optionee’s first 12 months of employment there
is the occurrence of a Change of Control event and (2)(a) Optionee is terminated
“without cause” by the surviving corporation, or (b) his duties are
significantly changed or reduced, resulting in his voluntary termination, then
in addition to any Option Shares vested, 12/48 of the Option Shares under these
grants shall immediately vest and become exercisable, except that if there are
fewer than 12/48 of the Options Shares unvested under these grants, then all
remaining unvested Option Shares under these grants shall vest and become
immediately exercisable.

 

G. Acceleration of Vesting of Options Upon the Death of Optionee

 

In the event of Optionee’s death while Optionee is a Service Provider, an
additional amount of Options equal to one (1) year of vesting shall immediately
vest and remain exercisable for twelve (12) months following Optionee’s
termination. If there are fewer than one (1) year of unvested Options at the
time of Optionee’s death, then all remaining Options shall immediately vest and
remain exercisable for twelve (12) months following Optionee’s termination.

 

H. Acceleration of Vesting of Options Upon Elimination of Job Position.

 

In the event the Company eliminates Optionee’s job position and such elimination
results in the termination of Optionee’s employment during the first twelve (12)
months of Optionee’s employment with the Company and the Options vest at or
after the end of the twelve (12) month period, the vesting of a prorated monthly
amount of the Options shall accelerate and remain exercisable as provided in
Paragraph E above.

 

I. Tolling of Vesting of Option During Leave of Absence.

 

In the event Optionee takes a leave of absence from the Company that is required
or authorized pursuant to local, state or federal law, the vesting of the
Options shall be tolled after sixty (60) days from the commencement date of such
leave. In the event Optionee takes a personal leave of absence from the Company,
the vesting of the Options shall be tolled after thirty (30) days from the
commencement date of such leave.

 

Page 3 of 5



--------------------------------------------------------------------------------

J. Tax Consequences. (applicable to U.S. taxpayers only)

 

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

1. Exercising the Option.

 

(a) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

 

2. Disposition of Shares.

 

(a) NSO. If the Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

(b) ISO. If the Optionee holds ISO Shares for at least one (1) year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one (1) year after
exercise or two (2) years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 

(i) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

 

K. Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

Page 4 of 5



--------------------------------------------------------------------------------

L. NO GUARANTEE OF CONTINUED SERVICE.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT A

 

LOOKSMART, LTD.

 

AMENDED AND RESTATED 1998 STOCK PLAN

 

EXERCISE NOTICE

 

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107-1316

Attention: Plan Administrator

 

1. Exercise of Option. Effective as of today,
                                    , the undersigned (“Purchaser”) hereby
elects to purchase                                      shares (the “Shares”) of
the Common Stock of LookSmart, Ltd. (the “Company”) under and pursuant to the
Amended and Restated 1998 Stock Plan (the “Plan”) and the Stock Option Agreement
dated,                                      (the “Option Agreement”).

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

 

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

 

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.



--------------------------------------------------------------------------------

Submitted by:

  

Accepted by:

PURCHASER:

  

LOOKSMART, LTD.

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Signature

  

By

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Print Name

  

Its

Address:

  

Address:

--------------------------------------------------------------------------------

  

625 Second Street

San Francisco, CA 94107

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    

Date Received